EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment corrects an antecedent error in claim 17, as follows:
IN THE CLAIMS
Claim 17 has been amended to:
--The arrangement according to claim 1, comprising at least one further pressure sensor in the supply line and the drain.--	

Reasons for Allowance
Claims 1-2 and 10-17 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  “…at least one inlet valve, at least one outlet valve and at least one pressure sensor in the at least one circulation line, the inlet valve and the outlet valve being electrically controllable…”
(Claims 2 and 17 are dependent on claim 1.)

With respect to independent claim 10, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  “…wherein the section is a circulation line and the two valves are the inlet valve and the outlet valve of the circulation line…”
(Claim 12 is dependent on claim 10.)

With respect to independent claim 11, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter: “…determining a stationary nominal pressure in periods of time where no water abstraction occurs from at least one section of the water pipe system during a learning phase, activating a test mode when the stationary nominal pressure is not reached during operation…”
(Claim 16 is dependent on claim 11.)

With respect to independent claim 13, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter: “…pumping water through the water pipe system by means of a pump and specifying at least one flow rate during a learning phase, measuring and storing stationary power consumption of the pump for the at least one flow rate, and detecting a leakage when current power consumption of the pump for the at least one flow rate falls below the stationary power consumption by a specified amount during operation.”
(Claims 14-15 are dependent on claim 13.)

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment filed on 7/14/2022 with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.
In essence, applicant has narrowed down the scope of claims 1 and 10.  All pending claims 1-2 and 10-17 have overcome the closet prior art of record Goseco and Arima.  The claims, as amended by applicant and by the examiner, are free of informalities.  Accordingly, the application is in a condition and proper form for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 24, 2022